﻿216.	Sir, I wish to congratulate Mr. Ilueca on his election to the presidency of the thirty- eighth session of the General Assembly. His long-standing association with the United Nations and his sterling contributions to its deliberations make him a fit person to guide our discussions. I hope that his tenure of office will see solutions to some of the problems that face the Organization.
217.	I also want to pay a tribute to the outgoing President for the able way in which he conducted the affairs of the last session.
218.	Barbados welcomes Saint Christopher and Nevis as the 158th Member of the Organization. Our long historical and cultural association makes Barbados confident that Saint Christopher and Nevis will contribute significantly to the work of the Organization.
219.	This year, the Secretary-General in his report on the work of the Organization returned to the theme of the apparent ineffectiveness of the United Nations in controlling conflict and working out solutions. He quite rightly alluded to the weakening of the commitment of Member States to co-operate within the framework of the United Nations in dealing with threats to international peace and security. There are too many local wars around the globe and too many are manifestations of East-West conflict. The Charter envisaged the abandonment of war as a solution to problems, yet since 1945 millions have died as a result of war. Despite the Charter's reaffirmation of faith in fundamental human rights and in the dignity and worth of the human person, much human suffering has resulted from failure to observe those rights. Nor has the world, in the years since 1945, succeeded in promoting the social progress and better standards of life to the extent contemplated in the Charter.
220.	The Assembly, the Security Council and the other United Nations institutions have the power to influence international behaviour. We have the power collectively to legitimize those actions we favour and to frown upon those deeds of which we disapprove. But we have, in the words of the Secretary-General, "to develop an effective common approach to potential threats to international peace and security".
221.	This would provide at least the moral sanction that would persuade contending States to accept the Organization's judgement.
222.	Experience suggests that if consensus is not achieved than any proposed sanctions immediately become ineffective. Too often nations, particularly in the Security Council, oppose draft resolutions because they support the interests of another country or bloc of countries rather than because of their essential merits. This makes it all the more difficult for the Council to function effectively. To enhance respect for the United Nations, therefore, we must dedicate ourselves to honesty and truth. We must align our national interests with the interests of the international community. Our resolutions should condemn and deplore when they must. They must endorse and authorize when necessary. In situations that warrant it, it will be necessary for the United Nations to investigate and recommend. The Organization will succeed in this only if the motives of Member States are sincere rather than tendentious, for its effectiveness depends on cooperation rather than conflict among the Member States.
223.	Barbados believes that the Security Council has to regain its rightful pre-eminence in dealing with threats to international peace, breaches of the peace and acts of aggression. But we also believe that Member States have an obligation to acknowledge that pre-eminence. As long as co-operation is lacking, the commitment to peace will be elusive.
224.	For decades the Security Council has been grappling with at least two intractable problems—the Middle East and southern Africa, including Namibia. We believe that given the political will on all sides solutions to those problems can be found.
225.	The Government of Barbados attaches great importance to the realization of a negotiated comprehensive peace in the Middle East consonant with the principles of the Charter of the United Nations. In this attitude we are motivated by respect for the immutable principles of self-determination of peoples, fundamental human rights and the rule of law. We believe that the sine giver wow of peace in the Middle East is the resolution of the question of Palestine.
226.	We are convinced Security Council resolutions 242 (1967) and 338 (1973), together with other recent initiatives, provide many basic elements which could be used for the negotiation of a permanent settlement of the Middle East problems. Those resolutions, which have the full support of Barbados, call for the withdrawal of Israeli armed forces from occupied territories, termination of all claims and states of belligerency, acknowledgement of the sovereignty, territorial integrity and political independence of every State and of their right to live in peace within secure and recognized boundaries and, finally, the start of negotiations between the parties concerned.
227.	Barbados recognizes the PLO as the legitimate representative of the Palestinian people with the full right to participate in all deliberations on the question of Palestine.
228.	Barbados recognizes and supports the right of Israel to exist as a sovereign and independent State within agreed and secure boundaries, but equally Barbados recognizes and supports the inalienable right of the Palestinian people to self-determination and to their own sovereign and independent State within agreed and secure boundaries. We are opposed to the use of force as a means of settling international disputes and believe that acts of aggression in the Middle East, far from enhancing the chances of a lasting peace, will only make that peace more difficult to attain.
229.	The question of the territories occupied since 1967 is one of the central issues in a negotiated solution. The human settlements policy in violation of international law and runs counter to any lasting, peaceful solution to the Middle East conflict. United Nations resolutions have repeatedly called for the withdrawal of Israel from these territories. The United Nations has also rejected unilateral moves to change the status of Jerusalem. The annexation of territory by force is inadmissible in international law and is therefore unacceptable to Barbados.
230.	We cannot close our eyes to the human suffering to which the Palestinian people are subjected as a result of measures in the occupied territories. Justice cannot be served by the suppression of basic human rights.
231.	Barbados has followed with growing concern the recent developments in Lebanon. The people of Lebanon must be given the opportunity to solve their problems themselves. We are hopeful that the recently agreed ceasefire will hold and allow the opportunity for negotiation.
232.	The southern Africa issues—Namibia and apartheid continue to disturb the security of that continent and to bedevil international relations. Barbados continues to believe that the moral authority of a council that is seen to be impartial, that examines dispassionately and searches diligently for solutions to the questions brought before it would greatly enhance the legal obligation of States to implement its resolutions and decisions. We believe that the large majority of States supports the Security Council's proposals for the resolution of the problems associated with the actions of the Government of South Africa.
233.	Yet South Africa has maintained its position of arrogant defiance and intransigence. It continues to challenge the numerous resolutions of the General Assembly and the Security Council calling for an end to the evil system of apartheid as well as for the independence of Namibia. Barbados is deeply concerned that the contact g up has not yet been able to find a viable solution to the Namibian problem. The contact group has not successfully defended the indictment that it has helped to prolong the illegal occupation of Namibia by South Africa.
234.	In this connection Barbados very strongly supports the reservations, doubts and anxieties expressed by SWAPO, which has time and again called the attention of the world to the economic plundering of the resources of Namibia. It has cried out against the indignities inflicted on its people and indeed the daily physical danger in which its brothers and sisters are forced to live in their own country. All these horrifying conditions stem directly from the fact that South Africa is allowed to defy the decisions of the United Nations. The question of Namibia is nothing more or less than a question of decolonization. As such it is the direct legal, moral and particularly political responsibility of this Organization.
235.	Barbados reiterates its endorsement of the Paris Declaration on Namibia and the Programme of Action adopted at the Conference at Paris in April.'" We support the call for the immediate implementation of the United Nations plan approved in Security Council resolution 435 (1978). The Security Council must take appropriate action to ensure compliance with its resolutions, and the ending of the destabilization of the front-line States.
236.	Another manifestation of the phenomenon of forcible intervention in the affairs and territory of weaker States is the repeated attacks by South Africa on the front-line States. Since I last had the honour of addressing the Assembly, Mozambique, Angola and Lesotho have been flagrantly attacked by South Africa. This sort of intimidation must not be allowed to continue.
237.	Barbados reaffirms its total condemnation and abhorrence of the system of apartheid	and deeply deplores the policies of systematic oppression of the black population. My Government pledges itself to continue to fight; in whatever forum it is represented, to find solutions within the terms and spirit of the Charter to bring to an end a system which is a scandalous affront to accepted principles of human dignity and self-respect.
238.	The situation in Central America continues to cause serious concern. We believe that its origins are firmly based in the deep-rooted social and economic ills that for decades have confronted the area. Barbados supports the efforts of the Contadora Group and lauds its attempts to arrange consultations among all the protagonists. A lasting solution must involve the people of the region themselves. We feel that there must be a scaling down of the flow of arms and other interventions if a quick resolution of the issue is to be achieved. The conflict is affecting and will continue to affect co-operation in the hemisphere, especially since it diverts valuable resources from the more important tasks of social and economic reconstruction.
239.	There are other issues that demand our attention. I refer to the Iran-Iraq conflict, Kampuchea, Cyprus, Korea, Afghanistan and, more recently, Chad. It is self- evident that these matters involve great difficulties. It is also self-evident that in every case there is more than one point of view, with each one being firmly held. Against this background Barbados holds two premises to be fundamental. First, it is a valid proposition that opposing points of view are genuinely held by the parties which espouse them to be in the best interests of their people. Secondly, it is the inescapable duty and function of this great Organization to strive unceasingly to achieve a reconciliation of opposing views. Failure to perform this function, this duty, will nurture a cynicism which will undermine the very foundations upon which the United Nations, this great hope of mankind, is built.
240.	We hope that every effort will be made by the parties to these conflicts to explore every possible means of finding peaceful solutions. In this respect Barbados appeals to all concerned to co-operate fully in regional arrangements aimed at finding such solutions.
241.	The international community faces another serious crisis in the area of disarmament and the arms race. As tensions develop, such as those surrounding the unfortunate shooting down of the South Korean civilian aircraft, the realization comes that a nuclear conflagration could very easily be started. Negotiations, whether bilateral or multilateral, must be encouraged in order to minimize this risk. Barbados calls on the super-Powers to act swiftly to conclude their negotiations on the reduction of strategic and intermediate-range nuclear weapons. Likewise, we would like to see a reduction in the expenditure on and proliferation of conventional weapons by all States.
242.	The shooting down of an unarmed Korean civilian aircraft shocked the world. We are deeply concerned at the implications of this incident for the safety of international civil aviation. For what confidence can one have in international travel if acts like this are perpetrated? We trust that the world will never again witness such an occurrence.
243.	A cause for satisfaction for Barbados is the confidence being placed in the United Nations by countries of the Non-Aligned Movement. Indeed, the presence at this session of the Chairman of the Movement, the Prime Minister of India, Mrs. Indira Gandhi, with several other heads of State and Government, is testimony to the continuing faith demonstrated by a large number of developing countries in the usefulness of this Organization. We are convinced that the Movement can play a significant role in the resolution of many of the problems which confront our world today. In this respect the work of the Movement of Non-Aligned Countries can assist the efforts of the United Nations itself.
244.	Barbados fully supports the Movement in its struggle against colonialism and in its opposition to the growing polarization in international relations which stems from military blocs, alliances and the cold war. We believe that the strengthening of the Non-Aligned Movement will assist in easing the tensions in international relations.
245.	We have noted with approval that non-aligned countries have over the years given expression to the legitimate rights and aspirations of their peoples to shape their own destinies in accordance with their national aims and objectives. We have no hesitation in endorsing the reaffirmation made by heads of State and Government at New Delhi this year of the need for strict adherence to the principles of non-intervention and non-interference in the affairs of other States. We assert that all States have the right to pursue their own economic development without intimidation, hindrance or pressure. Barbados joins with other non-aligned countries in their efforts to bring about a lessening of tensions and to strengthen international understanding.
246.	Barbados, as a member of the Movement of Non- Aligned Countries, is concerned at the unwillingness of certain developed countries to engage in serious and productive negotiations with a view to bringing about adequate solutions to world economic crises, crises which serve only to aggravate inequalities and injustices. We are convinced that only a restructuring of the international economic order will ensure lasting peace, security and prosperity for all the peoples of the world. We share the view that at this stage in international relations, decision making on matters of vital concern to all countries can no longer be the prerogative of any one group of countries, however powerful they may be. It is clear to us that in today's world a policy of co-operation must be pursued among States irrespective of their economic or social systems, size or location.
247.	As we look at the world today the prospects are not comforting, yet we see around us an array of institutions supposedly devised to make the prospects good. We see hunger, disease and deprivation. We are helpless bystanders and feel our hands tied as we see brother killing brother and nation fighting nation. We see nations reeling under massive debt. We have an international monetary and financial system which has proved to be incapable of bringing economic activities into a state of balance. We see markets closed to willing entrants because of every type of protectionist barrier. In such circumstances there is small wonder that the confidence of many in the present system is dashed. Our task is to rebuild confidence by substituting another system that will work and live up to the rightful expectations of all peoples to economic progress and development.
248.	The Barbados delegation is deeply concerned at the persistent crisis in the world economic situation. The continuing recession in the industrialized countries has put severe strains on export-oriented economies such as that of Barbados. It has put the integration movement in the Caribbean Community to a tough test for survival. This year's meetings of the Contracting Parties of the General Agreement on Tariffs and Trade and the United Nations Conference on Trade and Development have proved disappointing in their failure to arrive at satisfactory solutions to the trade, industrial, developmental and financial problems of the developing countries. Official development assistance, including the funds placed at the disposal of UNDP for technical assistance, have not reached the levels established by agreement.
249.	A number of international organizations have been addressing themselves to the seriousness of these economic problems. Quite recently the Organization of American States had a special meeting on the question of development financing. The secretariats of the Economic Commission for Latin America and the Latin American Economic System also held a series of meetings in search of solutions to the debt problem. The Commonwealth Secretariat has produced a study by a commission under the chairmanship of Professor Helleiner of Canada. The debt issue also featured on the agenda of this year's IMF and World Bank meetings. Thus there is a full awareness of the persistence of debt repayment and trade problems. However, there is a lack of political will to deal with the problem in a manner that is satisfactory to debtors and creditors alike.
250.	There is a crying need for change in the international monetary and financial system which obtains today. The tinkering which took place between 1971 and 1973 with respect to the Bretton Woods system has not addressed fundamental problems. There must be a restructuring of economic relationships so that developing countries have a greater say in recommending remedies.
251.	Barbados joined this Organization seventeen years ago and has since carried out ail its obligations under the Charter. States like Barbados cannot rely on military might to assist their independence and sovereignty. They do not have that might. Such States must place their security in the unity of nations and attachment to principles. Barbados has a vested interest in maintaining a peaceful environment in the Caribbean region, in the hemisphere, in the world. Whatever economic or social progress countries such as ours have made over the years can very easily be destroyed. For us, therefore, peace and security are no less important than economic progress and social development. The United Nations provides the possibility for continuing commitment to these principles. Barbados will play its part in ensuring that such commitment is not allowed to weaken. For the first time, therefore, Barbados is offering its candidature for a seat on the Security Council. This candidature is a further demonstration of our faith in the United Nations. We are convinced that our nation has a contribution to make to the counsels of that body. We pledge our service in the efforts to enhance the effectiveness of this important institution.
252.	Finally, it is pertinent to ask and to reflect on why we are here. Why have so many world leaders traversed so many thousands of miles to attend this session of the General Assembly? Is it not because they have an abiding faith in mankind?
253.	In the inspiration of the moment, a famous poet exclaimed, "What a piece of work is man! How noble in reason! How infinite in faculties!" Yet with all this vast potential the human race is still groping for self- fulfilment. Stunted by illiteracy, drained by hunger, warped by racism and bigotry, tom and bleeding through war, benumbed by drugs and fantasy, mankind looks longingly for lasting peace and security.
254.	What we have achieved to date has been the collective contribution of us all. History mocks that nation or culture which claims that it alone is responsible for present progress. We have all paid our dues. History also mocks those nations which worship technological power. It was technology, made sinister by science perverted, that
caused the world wars of this century to be so pervasive and so devastating.
255.	Out of this wreckage and misery came the United Nations. We came together as States to save succeeding generations from the scourge of war, to reaffirm faith in fundamental human rights and the dignity and worth of the human person, in equal rights of men and women and of nations large and small.
256.	Today the United Nations stands as a symbol of the aspirations of the human race. Together let us preserve it. Let us develop it to meet our future needs. Through it let us seek to realize the vast, untapped potential of human beings everywhere, particularly that of the innocent children of all races, cultures and creeds who will inherit the earth. Let this new collective achievement be the dearest legacy of this century to the next.
 

